Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Raymond Y. Mah on 3/30/2021.
The application has been amended as follows: 

In Claim1:  A valve device comprising; 
a housing having a first port and multiple second ports, each of which connects an inner space of the housing to an outside of the housing; 
a valve member rotatably provided in the inner space and operatively connects the first port to the multiple second ports, or disconnects the first port from the multiple second ports, depending on a rotational position of the valve member; 
multiple sealing units, comprising;
a spring;
a valve seal;
and a seal member 
wherein each of which seals a gap between each one of the multiple second ports and a valve outside passage, which is formed in the inner space of the housing at a position outside of the valve member; 
multiple pipe portions, each of which has a fluid passage connected to each of the multiple second ports; and 

wherein the first port is communicated to the inner space independently of the rotational position of the valve member,
 wherein at least a part of one of the second ports overlaps with one or more than one of the other second ports, when they are viewed 
wherein the holding member holds all of the multiple sealing units together, wherein each of the multiple sealing units is provided for each of the multiple second ports.	

In claim 2: The valve device according to claim 1, wherein at least the part of the one of the second ports overlaps with all of the other second ports, when they are viewed 

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references, alone or in any reasonable combination, disclose  a valve housing with multiple second ports having sealing units each having a spring, a valve seal and a sealing member held in place by a holddown plate in combination with the other limitations of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.